Citation Nr: 0712898	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  03-32 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral carpal tunnel syndrome.

2.  Entitlement to a rating in excess of 10 percent for right 
wrist condition.

3.  Entitlement to a rating in excess of 10 percent for left 
wrist condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to June 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in January 
1997 and April 2003 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for bilateral carpal tunnel syndrome is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDING OF FACT

On December 20, 2004, prior to the promulgation of a decision 
on the issues of entitlement to increased ratings for right 
and left wrist conditions, VA received notification from the 
veteran via his representative that a withdrawal of such 
appellate issues is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran via his representative has 
withdrawn the issues of entitlement to increased ratings for 
right and left wrist conditions and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration for these issues.  Accordingly, the Board does 
not have jurisdiction to review the issues of entitlement to 
increased ratings for right and left wrist conditions and, 
therefore, they are dismissed.


ORDER

The issue of entitlement to a rating in excess of 10 percent 
for right wrist condition is dismissed.

The issue of entitlement to a rating in excess of 10 percent 
for left wrist condition is dismissed.


REMAND

The veteran's application to reopen his claim of entitlement 
to service connection for bilateral carpal tunnel syndrome 
must be remanded in order to provide him with proper notice 
under the Veterans Claims Assistance Act of 2000 (VCAA).  

Specifically, in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court of Appeals for Veterans Claims (Court) held that 
the VCAA requires VA to look at the bases for the denial in 
the prior decision and to respond with notice that describes 
what evidence would be necessary to substantiate the element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  In this 
case, in a June 2000 rating decision, the RO determined that 
new and material evidence had been received to reopen the 
veteran's claim of entitlement to service connection for 
bilateral carpal tunnel syndrome; however, service connection 
was denied on the merits.  Such rating decision found that 
there was no reliable medical documentation or opinion that 
shows (1) carpal tunnel syndrome was present in service; (2) 
carpal tunnel syndrome was present to a compensable degree 
within one year of service discharge; or (3) the veteran's 
currently diagnosed carpal tunnel syndrome was casually 
related to the wrist fractures the veteran sustained in 
service.  In June 2001, the veteran submitted his application 
to reopen his claim of entitlement to service connection for 
bilateral carpal tunnel syndrome and, in a March 2003 letter, 
he was advised of the evidence necessary to substantiate a 
direct service connection claim.  Additionally, in accordance 
with Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
veteran was requested to submit any evidence in his 
possession that pertains to his claim in a November 2004 
letter.  However, neither letter informed the veteran of the 
definition of new and material evidence, the evidence 
necessary to substantiate a secondary service connection 
claim, and the element(s) of his claim that was found 
insufficient in the prior June 2000 denial in accordance with 
Kent, supra.  Additionally, pursuant to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the veteran should be 
advised as to the evidence necessary to establish a 
disability rating and an effective date for his bilateral 
carpal tunnel syndrome claim.  Therefore, a remand is 
necessary in order to afford the veteran appropriate VCAA 
notice.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be sent a VCAA 
notice letter that includes an explanation 
as to the information or evidence needed 
to establish an initial rating and an 
effective date for the disability now on 
appeal in accordance with Dingess/Hartman, 
supra.  Additionally, such letter should 
provide notice of the definition of new 
and material evidence, the evidence 
necessary to substantiate a secondary 
service connection claim, and what 
evidence is necessary to substantiate the 
element(s) required to reopen his claim of 
entitlement to service connection for 
bilateral carpal tunnel syndrome that were 
found insufficient in the previous June 
2000 denial, as outlined by the Court in 
Kent, supra.  

2.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the preceding 
paragraph, the veteran's new and material 
claim should be readjudicated.  The 
entirety of the evidence should be 
considered.  If the claim remains denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


